In an action, inter alia, to foreclose a mortgage, the defendant Double R Associates, L.P., appeals from an order of the Supreme Court, Westchester County (Coppola, J.), entered October 16, 2001, which denied its motion, among other things, to set aside the foreclosure sale.
Ordered that the order is affirmed, with costs.
Before the Supreme Court ordered the referee to execute the deed, the appellant was able to argue the merits of its assertion that it could redeem the property (see EMC Mtge. Corp. v Bobb, 296 AD2d 476; RPAPL 1341). The appellant failed to show that it was able to redeem the subject property, and therefore the Supreme Court correctly found no merit to its defense in the underlying foreclosure action and properly allowed the subject property to be deeded to the respondent (see EMC Mtge. Corp. v Bobb, supra; see generally United Capital Corp. v 183 Lorraine St. Assoc., 251 AD2d 400). Smith, J.P., McGinity, Luciano and Crane, JJ., concur.